Fourth Court of Appeals
                                San Antonio, Texas
                                      January 18, 2022

                                    No. 04-21-00206-CV

                               CR+ ENTERPRISES, INC.,
                                     Appellants

                                             v.

DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee for Morgan Stanley ABS
  Capital I Inc. Trust 2006-NC4, Mortgage Pass-Through Certificates, Series 2006-NC4,
                                       Appellees

                 From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CI19332
                         Honorable Peter A. Sakai, Judge Presiding


                                      ORDER

       On January 14, 2022, appellant Barco Realty, L.P. filed an unopposed third motion for
extension of time to file reply brief, and appellant CR+ Enterprises, Inc. filed a second
unopposed motion for extension of time to file reply brief. The motions are GRANTED.
Appellants’ reply briefs are due no later than January 28, 2022.


       It is so ORDERED on this 18th day of January, 2022.

                                                                   PER CURIAM



       ATTESTED TO: ______________________________
                    MICHAEL A. CRUZ, Clerk of Court